DETAILED ACTION
Claims 1, 4-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 recites the limitation “The data processing apparatus of claim 15, in which the prefetch circuitry is configured to invalidate a copy of data stored in the data store for a given second memory address in response to initiation of an operation to write to the given second memory address”
Said limitation is taught by the specification of the instant application as originally filed at least at [Page 14 line 30 – line 35 and FIG. 10].  Said limitations, in combination with all other recited limitations of claim 16 and parent claims 14-15, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Bogusz et al. (U.S. PGPub No. 2018/0004678) which teaches predicting a second address in a second segment based on a segment accessed by the current operation, and translating the address of the current operation into the second address but does not teach the address of the current operation having associated permission information, initiating prefetch of data at the second address before translation of the address of the current operation, storing data prefetched from the second address or invalidating prefetched data in response to a write to the second address.
Luttrell et al. (U.S. PGPub No. 2010/0268892) which teaches initiating prefetch at an address before translation of the address occurs and storing prefetched data in a cache but does not teach predicting a second address in a second segment based on a segment accessed by the current operation, the address of the current operation having associated permission information, or invalidating prefetched data in response to a write to the address.
Claim 17 recites the limitation “The data processing apparatus of claim 15, in which, when the data retrieval operation is initiated before completion of a prefetch operation, the prefetch circuitry is configured not to store the retrieved data in the data store”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 11 and Page 15 line 23-29].  Said limitations, in combination with the other recited limitations of claim 17 and parent claims 14-15, are not taught or suggested by the prior art of record.
Claim 18 recites the limitation “The data processing apparatus of claim 15, in which the prefetch circuitry is configured to evict from the data store any data retrieved from the data store in response to a data retrieval operation”
Said limitation is taught by the specification of the instant application as originally filed at least at [Page 7 line 33 – Page 8 line 7].  Said limitations, in combination with the other recited limitations of claim 18 and parent claims 14-15, are not taught or suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Luttrell et al. (U.S. PGPub No. 2010/0268892).

Claim 1
Bogusz (2018/0004678) teaches:
Memory management apparatus comprising: input circuitry to receive a translation request defining a first memory address within a first memory address space; P. 0042 and FIG. 1 data processing apparatus 100 receives transactions at TBUs 102; P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 (i.e. an identifier of a first address space) and a portion of the virtual address 222
prediction circuitry to generate a predicted second memory address within a second memory address space as a predicted translation of the first memory address, the predicted second memory address being a predetermined function of the first memory address; P. 0046 and FIG. 3 The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218
control circuitry to initiate processing of the predicted second memory address; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address […] P. 0052 a lookup process using address translation circuitry 202 of FIG. 3 translates virtual address information from the received identification information into a physical address
[…] wherein the control circuitry is configured to initiate prefetching of data at the predicted second memory address […] P. 0059 initiate the required prefetch of physical address information (predicted second memory address) based on a predicted segment identifier
Bogusz does not explicitly state generating a translated address associated with permission information, and outputting the translated address when access is permitted.
Gopal (2019/0095343) teaches:
 […] translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address associated with permission information to indicate whether memory access is permitted to the translated second memory address; and P. 0058 a TLB is searched for an entry matching the input VRN and RID values, to obtain a physical page number (PPN) 416 concatenated with page-offset bits (offset 208′) to form the physical address 402; P. 0058 a TLB is searched for a matching translation entry, the entry’s key field 418 and access rights 420 are checked to determine if the translation is qualified
output circuitry to provide the translated second memory address as a response to the translation request when the permission information indicates that access is permitted to the translated second memory address. P. 0054 TLB entries comprising VA-PA translations are used as hints to facilitate pre-fetching (it is obvious the translation would only be used if access rights were granted)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz with the generating a translated address associated with permission information, and outputting the translated address when access is permitted taught by Gopal
The motivation being to ensure translations are qualified (See Gopal P. 0058)
The systems of Bogusz and Gopal do not explicitly state initiating prefetch of data before completion of address translation.
Luttrell (2010/0268892) teaches:
[…] wherein the control circuitry is configured to initiate prefetching of data at the predicted second memory address before the completion of the operation performed by the translation and permission circuitry for the first memory address. P. 0105 prefetch unit 300 may insert prefetches into the L/S pipe prior to initiating translation of the data address
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with initiating prefetch of data before completion of address translation taught by Luttrell
The motivation being data prefetching can be used to alleviate performance lost to memory latency (See Luttrell P. 0005)
The systems of Bogusz, Gopal and Luttrell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Luttrell to obtain the invention as recited in claims 1, 3-13. 
	
Claim 2
Bogusz (2018/0004678) teaches:
The memory management apparatus of claim 1, in which the control circuitry is configured to initiate prefetching of data at the predicted second memory address. P. 0059 initiate the required prefetch of physical address information (predicted second memory address) based on a predicted segment identifier

Claim 9
Bogusz (2018/0004678) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry comprises circuitry to apply the predetermined function to each first memory address to generate a corresponding predicted second memory address. P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 and a portion of the virtual address 222. The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218; 

Claim 14
Bogusz (2018/0004678) teaches:
[…] memory management apparatus to translate a virtual address from a data processing node to a physical address to access the one or more memories; and P. 0042 and FIG. 1 data processing apparatus 100 receives transactions at TBUs 102; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
the memory management apparatus comprising: 
input circuitry to receive a translation request defining a first memory address within a first memory address space; P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 (i.e. an identifier of a first address space) and a portion of the virtual address 222
prediction circuitry to generate a predicted second memory address within a second memory address space as a predicted translation of the first memory address, the predicted second memory address being a predetermined function of the first memory address; P. 0046 and FIG. 3 The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218
control circuitry to initiate processing of the predicted second memory address; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address 
translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address […] P. 0052 a lookup process using address translation circuitry 202 of FIG. 3 translates virtual address information from the received identification information into a physical address
wherein the control circuitry is configured to initiate prefetching of data at the predicted second memory address […] P. 0059 initiate the required prefetch of physical address information (predicted second memory address) based on a predicted segment identifier
Bogusz does not explicitly teach nodes generating translation requests, a memory management apparatus generating a translated address associated with permission information, outputting the translated address when access is permitted, and accessing a memory using the translated address.
Gopal (2019/0095343) teaches:
Data processing apparatus comprising: one or more memories accessible according to physical memory addresses; P. 0039 and FIG. 1 Each of DRAM memory devices 132 has a physical address space 
one or more data processing nodes to generate translation requests from a virtual memory address generated by that data processing node to a physical memory address to access the one or more memories; […] P. 0080-81 Core n (processing node) calls the Enq_with_translations_v1 instruction, which inputs virtual addresses to TLBs
[…] translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address associated with permission information to indicate whether memory access is permitted to the translated second memory address; and P. 0058 a TLB is searched for an entry matching the input VRN and RID values, to obtain a physical page number (PPN) 416 concatenated with page-offset bits (offset 208′) to form the physical address 402; P. 0058 a TLB is searched for a matching translation entry, the entry’s key field 418 and access rights 420 are checked to determine if the translation is qualified
output circuitry to provide the translated second memory address as a response to the translation request when the permission information indicates that access is permitted to the translated second memory address, […] P. 0054 TLB entries comprising VA-PA translations are used as hints to facilitate pre-fetching (it is obvious the translation would only be used if access rights were granted)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz with nodes generating translation requests, a memory management apparatus generating a translated address associated with permission information, outputting the translated address when access is permitted, and accessing a memory using the translated address taught by Gopal
The motivation being to ensure translations are qualified (See Gopal P. 0058)
The systems of Bogusz and Gopal do not explicitly state initiating prefetch of data before completion of address translation.
Luttrell (2010/0268892) teaches:
wherein the control circuitry is configured to initiate prefetching of data at the predicted second memory address before completion of the operation performed by the translation and permission circuitry for the first memory address; P. 0105 prefetch unit 300 may insert prefetches into the L/S pipe prior to initiating translation of the data address
prefetch circuitry to prefetch data from the one or more memories in response to initiation of prefetching by the control circuitry. P. 0096 an issued prefetch may be sent to data cache 250 (FIG. 2) or to lower levels such as L2 cache (FIG. 1); P. 0078 data may be returned from L2 cache
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with initiating prefetch of data before completion of address translation taught by Luttrell
The motivation being data prefetching can be used to alleviate performance lost to memory latency (See Luttrell P. 0005)
The systems of Bogusz, Gopal and Luttrell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Luttrell to obtain the invention as recited in claims 14-18.

Claim 15
Luttrell (2010/0268892) teaches:
The data processing apparatus of claim 14, comprising a data store associated with the prefetch circuitry, in which: the data store is configured to store data prefetched by the prefetch circuitry; P. 0027 a predicted access prefetches data, which is written into a data cache (i.e. data cache 250)
the output circuitry is configured to initiate a data retrieval operation at the translated second memory address; and P. 0124 prefetch control circuit 308 issues a prefetch to the address stored in prefetch pointer (P Ptr)
the prefetch circuitry is configured to provide the prefetched data from the data store as a response to the data retrieval operation. P. 0028 If a prefetch is correct, a subsequent access occurs that accesses the prefetched data

Claim 19
Bogusz (2018/0004678) teaches:
A method comprising: receiving a translation request defining a first memory address within a first memory address space; P. 0042 and FIG. 1 data processing apparatus 100 receives transactions at TBUs 102; P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 (i.e. an identifier of a first address space) and a portion of the virtual address 222
generating a predicted second memory address within a second memory address space as a predicted translation of the first memory address, the predicted second memory address being a predetermined function of the first memory address; P. 0046 and FIG. 3 The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218
initiating processing of the predicted second memory address; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
performing an operation to generate a translated second memory address for the first memory address […] P. 0052 a lookup process using address translation circuitry 202 of FIG. 3 translates virtual address information from the received identification information into a physical address
Bogusz does not explicitly state generating a translated address associated with permission information, and outputting the translated address when access is permitted.
Gopal (2019/0095343) teaches:
[…] performing an operation to generate a translated second memory address for the first memory address associated with permission information to indicate whether memory access is permitted to the translated second memory address; and P. 0058 a TLB is searched for an entry matching the input VRN and RID values, to obtain a physical page number (PPN) 416 concatenated with page-offset bits (offset 208′) to form the physical address 402; P. 0058 a TLB is searched for a matching translation entry, the entry’s key field 418 and access rights 420 are checked to determine if the translation is qualified
providing the translated second memory address as a response to the translation request when the permission information indicates that access is permitted to the translated second memory address; and P. 0054 TLB entries comprising VA-PA translations are used as hints to facilitate pre-fetching (it is obvious the translation would only be used if access rights were granted)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz with the generating a translated address associated with permission information, and outputting the translated address when access is permitted taught by Gopal
The motivation being to ensure translations are qualified (See Gopal P. 0058)
The systems of Bogusz and Gopal do not explicitly state initiating prefetch of data before completion of address translation.
Luttrell (2010/0268892) teaches:
initiating prefetching of data at the predicted second memory address before completion of the operation for the first memory address. P. 0105 prefetch unit 300 may insert prefetches into the L/S pipe prior to initiating translation of the data address
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with initiating prefetch of data before completion of address translation taught by Luttrell
The motivation being data prefetching can be used to alleviate performance lost to memory latency (See Luttrell P. 0005)
The systems of Bogusz, Gopal and Luttrell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Luttrell to obtain the invention as recited in claim 19.

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Luttrell et al. (U.S. PGPub No. 2010/0268892) in view of Campbell et al. (U.S. PGPub No. 2020/0192817)

Claim 4
The systems of Bogusz and Gopal do not explicitly teach multiple translation stages.
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which: the apparatus comprises one or more successive address translation stages; and the translation and permission circuitry provides at least one of the one or more successive translation stages. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with multiple translation stages taught by Campbell
The motivation being it is a typical address translation structure in a virtual memory system (See Campbell P. 0005)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 4-6.

Claim 5
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 4, in which: the translation and permission circuitry provides at least a last stage of the one or more successive address translation stages; P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA) [analogous to the last stage]
and the translated second memory address represents a physical memory address P. 0047 a real address indicates a physical memory location

Claim 6
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 5, in which: the apparatus comprises further translation circuitry to generate the first memory address as a translation of a virtual memory address in a virtual memory address space. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses or virtual addresses (VAs), and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)

Claim 7
The systems of Bogusz and Gopal do not explicitly teach an intermediate address.
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which the first memory address is one of an intermediate physical address and a virtual memory address. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with the intermediate address taught by Campbell
The motivation being it is a typical address translation structure in a virtual memory system (See Campbell P. 0005)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 7.

Claim 8
The systems of Bogusz and Gopal do not explicitly teach the predicted address being equal to the first address
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which the predetermined function is such that the predicted second memory address is equal to the first memory address. P. 0059-0060 When predictor 410 is accurate, the predicted virtual/intermediate address 555 from predictor 410 is the same as the actual virtual/intermediate address 575 from the SLB lookup 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with predicted address being equal to the first address taught by Campbell
The motivation being to determine if address prediction is accurate (See Campbell P. 0076)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 8.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Luttrell et al. (U.S. PGPub No. 2010/0268892) in view of Brekelbaum et al. (U.S. PGPub No. 2018/0329821)

Claim 10
The systems of Bogusz and Gopal do not explicitly teach predicting an address with a predetermined function in dependence on whether previous predicted addresses were equal to respective translated addresses.
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry is configured to generate the predicted second memory address as the predetermined function of the first memory address in dependence on whether one or more previous predicted second memory addresses were equal to the respective translated second memory addresses. P. 0050-51 if any of the predicated memory addresses A, A+1, A+2, A+3, and A+4 (any of these are analogous to a previous predicted second memory addresses) match the requested memory address 304 (respective translated second address), a signal indicates to the pattern predictor which memory element matched the requested address; P. 0052 the matching element number (a previous predicted second memory address) may be factored into a measure of confidence 306 in the prefetch engine, the level of confidence is used when deciding how far ahead memory addresses should be prefetched (analogous to the predetermined function); P. 0055 level of confidence 306 is used by prefetch logic 308 to improve its prediction of the next prefetch address 309 (predicted second memory address)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with predicting an address with a predetermined function in dependence on whether previous predicted addresses were equal to respective translated addresses taught by Brekelbaum
The motivation being to improve prediction of prefetch addresses (see Brekelbaum P. 0055)
The systems of Bogusz, Gopal and Brekelbaum are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Brekelbaum to obtain the invention as recited in claim 10-12.

Claim 11
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 10, in which the prediction circuitry is configured to generate the predicted second memory address as the predetermined function of the first memory address in dependence on whether one or more previous predicted second memory addresses were equal to the respective translated second memory addresses for a current translation context. P. 0050-51 if any of the predicated memory addresses A, A+1, A+2, A+3, and A+4 (any of these are analogous to a previous predicted second memory addresses) match the requested memory address 304 (respective translated second address), a signal indicates to the pattern predictor which memory element matched the requested address; P. 0052 the matching element number (a previous predicted second memory address) may be factored into a measure of confidence 306 in the prefetch engine, the level of confidence is used when deciding how far ahead memory addresses should be prefetched (analogous to the predetermined function); P. 0055 level of confidence 306 is used by prefetch logic 308 to improve its prediction of the next prefetch address 309 (predicted second memory address)

Claim 12
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 10, in which the prediction circuitry comprises a history memory to store data indicating, for one or more previous predicted second memory addresses, whether those one or more previous predicted second memory addresses were equal to the respective translated second memory addresses. P. 0034 if the requested memory address 105 is successfully predicted (a hit), information that a hit occurred is feedback into the pattern predictor circuit 106; P. 0028 predictor circuit 106 may include a pattern table 110, which includes memory elements to store relevant data

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Luttrell et al. (U.S. PGPub No. 2010/0268892) in view of Shi et al. (U.S. PGPub No. 2021/0149806)

Claim 13
The systems of Bogusz and Gopal do not explicitly teach selectively using the predetermined function to predict an address based on configuration data.
Shi (2021/0149806) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry is responsive to configuration data to selectively apply the predetermined function to first memory addresses to generate a corresponding predicted second memory address. P. 0146 prefetcher 702 selects a prefetching algorithm from the plurality of prefetching algorithms based on a current application, and the factory set mapping between an application and a prefetching algorithm (analogous to configuration data)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with selectively using the predetermined function to predict an address based on configuration data taught by Shi
The motivation being to select a suitable prefetching algorithm for the current application (See Shi P. 0146)
The systems of Bogusz, Gopal and Shi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Shi to obtain the invention as recited in claim 13.

Response to Arguments
Applicant's arguments filed 8/31/2022 on page 8 have been fully considered but they are not persuasive. 
The applicant states: Luttrell does not disclose predicting a translation-let alone that prefetching could be performed based on a predicted translation, prior to establishment of the actual translation. Cited paragraph [0105] discloses that a prefetch operation can be queued into the pipeline before a virtual data address translation is available. But paragraph [0105] fails to disclose or suggest that the data is prefetched based on a predicted translation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is in view of the combination of Bogusz, Gopal and Luttrell. Bogusz teaches in P. 0059 prefetching data from a physical address (step 102) where the physical address is predicted based on a segment identifier of a current operation (step 100), the segment identifier is analogous to the claimed “first memory address” and the physical address is equivalent to the claimed “predicted second memory address”. Bogusz does not explicitly state initiating prefetch of data at the predicted second memory address before completion of the translation operation of the first memory address. However, Luttrell states in P. 0105 inserting a prefetch into a load/store pipeline before translating the virtual address into a physical address, the translating is equivalent to the “operation performed by the translation and permission circuitry”, the virtual address is analogous to the “first memory address” and the physical address of Luttrell is analogous to the physical address of Bogusz. The combination of the translation of Bogusz with the prefetching of Luttrell teaches “initiate prefetching of data at the predicted second memory address before the completion of the operation performed by the translation and permission circuitry for the first memory address”.

Applicant's arguments filed 8/31/2022 on page 8 have been fully considered but they are not persuasive. 
The applicant states: Claim 1 also recites that the prefetching is initiated prior to "the operation performed by the translation and permission circuitry," and that the operation includes the establishment of "permission information" associated with the translated address. In other words, claim 1 requires that prefetching be initiated prior to establishing the permission information. Indeed, security is maintained because the data is only finally output "when the permission information indicates that access is permitted”. The OA fails to cite a passage from Gopal or Luttrell as disclosing prefetching be initiated prior to establishing the permission information.
The examiner respectfully disagrees with the applicant’s interpretation of the operation performed by translation and permission circuitry. The operation generates “a translated second memory address for the first memory address associated with permission information”, which could be interpreted as the applicant describes (the operation includes establishment of permission information), but this is not the only reasonable interpretation of the claim. The permission information is associated with the translated second memory address or the first memory address (or both addresses), but the claim does not require the permission information to be generated along with the translated second memory address. The only “generation” required by the limitation is of the translated second memory address. Gopal teaches access rights associated with a translation entry (see P. 0058)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133